Koreman, P. J. (dissenting).
In our view the exclusion under the policy is clear and unambiguous and does not require judicial construction. The policy does not insure against loss caused by theft of property by any tenant of the "described premises”. Special Term properly concluded that *34"described premises” clearly refers to the entire property owned by the plaintiffs at the insured location. This reasoning is also borne out by the face sheet of the policy in question which states: "The described premises are located at the above address, and legally described unless otherwise stated herein, Tamarac Road, Town of Brunswick, Rensselaer County, New York.” A reading of the policy makes clear that it excludes theft by any tenant occupying any portion of the insured’s property, and the exclusion is not restricted to a tenant of the main dwelling.
We would, therefore, vote to affirm.
Main and Larkin, JJ., concur with Mahoney, J.; Koreman, P. J.,'and Herlihy, J., dissent and vote to affirm in an opinion by Koreman, P. J.
Order reversed, on the law, with costs; summary judgment granted in favor of plaintiffs on the issue of liability only, and matter remitted to Special Term for the assessment of damages.